Campbell, C. J.,
delivered the opinion of the court.
Apart from all other grounds, we are constrained to approve the action of the chancellor in dissolving the injunction as improvidently issued, because the complainant had a plain, adequate, complete, simple and appropriate remedy for the grievance complained of, by petition to the circuit *427-court for a supersedeas of the execution. Besides this, the very matter in dispute was pending in the circuit court, and, if this hill were sustained as properly brought, the spectacle might be presented of a decision of the same matter by two courts, with an appeal from each. As long as two separate courts are maintained in our system, litigants are liable to be misled, to their cost, as to which to resort to in a given case; but while this is a great evil, the courts must preserve the unfortunate distinction, except wherein provision is made against it in certain conditions. Constitution 1890, § 147.

Affirmed.